Case 2:19-cv-00363-MAK Document 1-1 Filed 01/24/19 Page 1 of 40

EXHIBIT A
Case 2:19-cv-00363-MAK Document 1-1 Filed 01/24/19 Page 2 of 40

COMMON POLICY DECLARATIONS

SENECA SPECIALTY INSURANCE oa
COMPANY

160 Water Street RENEWAL OF:
New York, NY 10038 NEW

1. NAMED INSURED AND MAILING ADDRESS: PRODUCER:

Top Class Construction, Inc. Excel Insurauce

DBA: 100 American Metro Blvd., Suite 104
6942 Souder St. , Hamilton NJ-08619

PHILA PA-19149
2. POLICY PERIOD: From 12-11-2012 to 12-11-2013 12:01 A.M. Standard Time at your Mailing Address above.

 

IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL OF THE TERMS OF THIS POLICY, WE AGREE
WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.

 

3. THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE PARTS FOR WHICH A PREMIUM IS INDICATED.
THIS PREMIUM MAY BE SUBJECT TO ADJUSTMENT. . ;
VERAGE P PREMIUM
Liab Part $ $94.00
Pro Part Not

Marine Coverage Part Not
Part Covered

1S Liab Part Not Covered
Coverage for Acts of Terrorism Rejected; attached.

   

tate Tax

Policy Fee
Stamping Fee
n Fee
shown at

4. FORMS APPLICABLE TO ALL COVERAGES:
See Schedule of Forms and Endorsements — SBO01
p- BUSINESS DESCRIPTION: Carpentry Contractor

Countersigned: 01-04-2013 By:

Date 7 P We a

Dennis Pellegrine
Authorized representative

The insurer which has issued this insurance is not licensed by the Pennsylvania Insurance
Department and is subject to limited regulation. This insurance is NOT covered by the
Pennsylvania Insurance Guaranty Association. ,

CERTIFIED COPY

58050-0609 edn i ae ze oe nmin Page 1 of 1

 
Case 2:19-cv-00363-MAK Document 1-1 Filed 01/24/19 Page 3 of 40

THE

SENECA __

COMPANIES —

eientoee Sa bape

 

 

IN WITNESS WHEREOF, the Company has caused this policy lo be signed by its president and secrelary and
countersigned on the declaralions page by a duly authorized representalive of the company. ;

Ha ih—— Bai MM

SECRETARY PRESIDENT

42-024 06 12

 
Case 2:19-cv-00363-MAK Document 1-1 Filed 01/24/19 Page 4 of 40

SENECA SPECIALTY INSURANCE COMPANY
POLICY NUMBER: BAG-1018077

SCHEDULE OF FORMS AND ENDORSEMENTS

NUMBER ED DATE TILE
FORMS APPLICABLE-COMMON POLICY DECLARATIONS

$B050 0608 Common Policy Declarations

42-024 0612 Signature Page

SB001 G603 Forms List

1L0617 1198 Common Policy Conditions

SB558 0609 Minimum Premlun)

SB560 o609 Service of Suit

FORMS APPLICABLE-GENERAL LIABILITY COVERAGE

sB049 «tis OGD. Commercial Genera! Liability Coverage Part Declarations
CG0001 1207 Commercial General Liability Coverage Form

SB024 a603 Miscellaneous Exclusions Endorsement

$B022 a609 Hazardous Materials Exclusion

ILag24 osoa Nuclear Energy Liability Exclusion

CG2167 1204 Fung! or Bacteria Exclusion

CG2147 1207 Employment Related Practicas Exclusion

cG2141 1185 Exclusion Intercompany Products Suits

CG2139 1093 Contractual Liabllity Limitation

$Bo51 0809 Contractors Coverage Limitation And Audit

SBO073 0609 Certified Acts Of Terrorism And Other Acts Of Terrorism Exclusion
SB064 o60s Limitation of Coverage to Businass Description

ANY APPLICABLE STATE FORMS

$8508 0603 PA Changes
1L0910 0702 Pannsytvania Notice

 

SB001 -0609 Page 1 of 1

 
Ik 60 17 11 98

Case 2:19-cv-00363-MAK Document 1-1 Filed 01/24/19 Page 5 of 40

IL 00 17 1198

COMMON POLICY CONDITIONS

A. Cancellation

1. The first Named Insured shown In the Deciara-
tions may cancel this pallcy by mailing or de-
iivering to us advance written notice of cancel-
lation.

2. We may cancel this policy by mailing or deliv-
ering to the first Named Insured written notice
of cancellation at least:

a. 10 days before the effective date of cancel-
lation if we cancel for nonpayment of pre-
mium; or

b. 30 days before the effective date of cancel-
lation if we cancel for any other reason.

3. We will mail or deliver our notice to the first
Named Insured's last mailing address known to
us.

4. Notice of cancellation will state the effective
date of cancellation. The policy period will end
on that date.

5, If this policy is cancelled, we will send the first
Named Insured any premium refund due. If we
cancel, the refund will be pro rata. |f the first
Named Insured cancels, the refund may be
less than pro rata. The cancellation will be ef-
fective even If we have not made or offered a
refund.

6. If notice is mailed, proof of malllng will be suf-
ficlent proof of notice.

. Changes

This policy contains all the agreements between
you and us conceming the insurance afforded.
- The first Named Insured shown In the Deciara-
tlons is authorized to make changes in the terms
of this pollcy with our consent. This policy's terms
can be amended or walved only by endorsement
issued by us and made a part of this policy.

. Examination Of Your Books And Records

We may examine and audit your books and rec-
ords as they relate to this pollcy at any time during
the policy period and up to three years afterward.

D. inspections And Surveys

1. We have the right to:
a. Make Inspections and surveys at any time;

Copyright, Insurance Services Office, Inc., 1998

All Coverage Parts Inciuded in this policy are subject to the following conditions.

b. Give you reports on the conditions we find;
and

c. Recommend changes.

2. We are not obligated to make any inspections,

surveys, reports or recommendations and any

. such actions we do undertake relate only to in-

surability and the premiums to be charged. We

do not make safety inspections. We do not un-

dertake to perform the duly of any person or

organization to provide for the health or safety

of workers or the public. And we do not warrant
that conditions:

a. Are safe or healthful; or

b. Comply with laws, regulations, codes or
standards.

3. Paragraphs 1. and 2. of this condition apply
not only to us, but also to any rating, advisory,
rate service or similar organization which
makes Insurance inspections, surveys, reports
or recommendations.

4, Paragraph 2. of this condition does not apply
to any inspections, surveys, reports or recom-
mendatlons we may make relative to certifica-
tion, under state or municipal statutes, ordi-
nances or regulations, of boilers, pressure ves-
sels or elevators.

. Pramlums

The first Named Insured shown in the Deciara-
tlons:

4. 1s responsible for the payment of all premiums;
and

2. Will be the payee for any return premiums we
pay. :

. Transfer Of Your Rights And Duties Under

This Policy

Your tights and dutles under this policy may not
be transferred without our written consent except
in the case of death of an Individual named in-
sured.

If you die, your rights and dutles will be trans-
ferred to your legal representative but only while
acting within the scope of duties as your legal rep-
resentative. Until your legal representative Is ap-
polnted, anyone having proper temporary custody
of your property will have your rights and duties
but only with respect to that property.

Page 1 of 1

 
Case 2:19-cv-00363-MAK Document 1-1 Filed 01/24/19 Page 6 of 40

SENECA SPECIALTY INSURANCE COMPANY

THIS ENDORSEMENT CHANGES THE
POLICY. PLEASE READ IT CAREFULLY.

MINIMUM POLICY PREMIUM

The following additional policy Conditions supercede any other policy conditions as regards the “minimum earned premium” for
this policy: ,
Minimum Earned Premium

This policy is subject to a “minimum earned premium”. “Minimum earned premium” means the premium that is calculated as
follows: ,

1. The total policy premium as shown in the policy Declarations, plus
2. Any premium adjustment by endorsements, plus
3. Any additional premium developed by audit.

Audits and Minimum Earned Premium

Audits will not ceduce the “minimum eatned premium”. The due date for audit premiums is the date shown as the due date on
the bill.

Cancellation and Minimum Earned Premium

_ 1. you cancel this policy, the return premium will be 90% of the pro rata balance of any remaining unearned premium but no
less than 25 % of the “minimum earned premium”.

2. If we cancel the policy for any reason, other than for non-payment of premium, the “minimum earned premium” shall not
apply. We will return to you the pro rata amount of the unearned premium.

ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.

$B558-0609 Page 1 of 1

 

 
Case 2:19-cv-00363-MAK Document 1-1 Filed 01/24/19 Page 7 of 40

SENECA SPECIALTY INSURANCE COMPANY

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT
CAREFULLY

SERVICE OF SUIT
Service of process may be made upon the Company to:

Vice President of Claims

Seneca Specialty Insurance Company
160 Water Street, 16th Floor

New York, NY 10038

Where required by statute, regulation or other regulatory directive, the Company appoints the
Commissioner of Insurance, or other designee specified for that purpose, as its attorney for
acceptance of service of all legal process in the state in any action or proceeding arising out of this

insurance.

The Commissioner or other designee is requested to forward process to the Company as shown
above, or if required in his/her particular state, to a designated resident agent for service of process.

ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.

’ §$B560-0609 Pagel of 1

 

 
Case 2:19-cv-00363-MAK Document 1-1 Filed 01/24/19 Page 8 of 40

SENECA SPECIALTY INSURANCE COMPANY

COMMERCIAL GENERAL LIABILITY COVERAGE PART DECLARATIONS

This coverage part consists of this Declarations form, the Common Policy Conditions, the Comunercial General Liability
Coverage Form and the endorsements indicated as applicable. (See COMMON POLICY DECLARATIONS for items 1

and 2.)

 

 

POLICY NO: BAG-1018077

NAMED INSURED : Top Class Construction, Inc.

DBA:

[LIMITS OF INSURANCE |
General Aggregate Limit (Other Than Products - Completed Operations) $ 2,000,000

Products Completed Operations Aggregate Limit $ 2,000,000

Personal and Advertising Injury Limit $ 1,060,000

Each Occurrence Limit $ 1,000,000

Damage To Premises Rented To You Limit $ 100,000 Any One Premises

Medical Expense Limit $ 5,000 Any One Person ~

 

RETROACTIVE DATE (CG 00 02 only) — Coverage A of this insurance does not apply to “bodily injury” or “Property damage”
which occurs before Retroactive Date, ifany, shown below.

Retroactive Date: None (Enter Date or “None” if no Retraactive Date Applies)

 

Location of All Premises You Own, Rent or Occupy (Same as Item 1 unless shown below):

Location Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 6942 Souder St., PHILA PA 19149
ADVANCE PREMIUM
LOCATION |CLASSIFICATION CODE |PREMIUM |EXPOSURE |RATE PR/CO J|ALL OTHER
# NO. |BASIS
i Carpentry 91342 | Payroll 15,000] $ 59.5800] Included $ 894
4. FORMS / ENDORSEMENTS APPLICABLE: TOTAL PREMIUM FOR $ 894
THIS COVERAGE PART*
SEE SCHEDULE OF FORMS AND ENDORSEMENTS — FORM SB001 |
¥ Subject to minimum premium.
5. FORM OF BUSINESS: Corporation
Audit Period: Annual unless otherwise stated:
$B049-0609 Includes copyrighted material of Insurance Services Office, Inc. with its permission. Page | of J

Copyright, Insurance Services Office, Inc., 1984

 
Case 2:19-cv-00363-MAK Document 1-1 Filed 01/24/19 Page 9 of 40

COMMERCIAL GENERAL LIABILITY
CG 00 01 12 07

COMMERCIAL GENERAL LIABILITY COVERAGE FORM

Various provisions in this policy restrict coverage.
Read the entire policy carefully to determine rights,
duties and what is and is not covered.

Throughout this policy the words "you" and “your”
refer to the Named Insured shown in the Declarations,
and any other person or organization qualifying as a
Named insured under this policy. The words “we",
"us" and “our" refer to the company providing this
insurance.

The word “insured” means any person or organization
qualifying as such under Section II — Who Is An In-
- sured,

Other words and phrases that appear in quotation
marks have special meaning. Refer to Section V -
Definitions.

SECTION I - COVERAGES

COVERAGE A BODILY INJURY AND PROPERTY .
DAMAGE LIABILITY

1. Insuring Agreement

a. We will pay those sums that the insured be-
comes legally obligated to pay as damages
because of “bodily injury" or “property damage”
to which this insurance applies. We will have
the right and duty to defend the Insured against
any “suit” seeking those damages. However,
we will have no duty to defend the insured
against any “suit” seeking damages for "bodily
injury" or “property damage" to which this in-
surance does not apply. We may, al our discre-
tion, investigate any “occurrence” and settle
any claim or “suil" Ihat may result. But:

(1) The amount we will pay for damages is
limited as described in Section ill - Limits
Of Insurance; and

(2) Qur right and duly to defend ends when we
have used up the applicable limit of insur-
ance in the payment of judgments or set-
tlements under Coverages A or B or medi-
cal expanses under Coverage C.

No other obligation or liability fo pay sums or
perform acts or services is covered unless ex-

_ plicilly provided for under Supplementary Pay-
ments — Coverages A and B.

CG 00 01 12 07

© SO Properties, inc., 2006

b. This insurance applies to “bodily injury" and

“properly damage" only if:

(1) The "bodily injury’ or “property damage” is
caused by an “occurrence” that takes place
in the “coverage territory",

(2) The “bodily injury” or “property damage"
occurs during the policy period, and

(3) Prior to the policy period, no insured listed
under Paragraph 1. of Section {| — Who Is
An tnsured and no “employee” authorized
by you to give or receive notice of an "oc-
currence" or claim, knew that the “bodily in-
jury’ or “property damage" had occurred, in
whole or in part. if such a listed insured or
authorized "employee" knew, prior to the
policy périod, that. the "bodily injury” or
“properly damage" occurred, then any con-
tinuation, change or resumption of such
"bodily injury” or "property damage" during
or after the policy period will be deemed to
have been known prior to the policy period.

c. "Bodily injury" or “property damage" which

occurs during the policy period and was not,
prior to the policy period, known to have oc-
curred by any insured listed under Paragraph
4. of Section If — Who Is An Insured or any
“employee” authorized by you to give or re-
ceive notice of an “occurrence” or claim, in-
cludes any continuation, change or resumplion
of that "bodily injury” or “property damage" af-
ter the end of the policy period.

. "Bodily injury’ or “property damage” will be

deemed to have been known to have occurred
at the earliest time when any insured listed un-
der Paragraph 1. of Section It - Who Is An In-
sured or any “employee” authorized by you to
give or receive notice of an "accurrence" or
claim:

(1) Reports all, or any part, of the "bodily injury"
or “property damage" to us or any other in-
surer;

(2) Receives a writlen or verbal demand or
claim for damages because of the "bodily
injury” or "property damage”; or

(3) Becomes aware by any other means that
“bodily injury” or “property damage” has oc-
curred or has begun to occur.

Page 1 of 16

 
Case 2:19-cv-00363-MAK Document 1-1 Filed 01/24/19 Page 10 of 40

c. Liquor Liability
“Bodily injury” or “property damage” for which
any insured may be held liable by reason of.
(1) Causing or contributing to lhe intoxication of
any person; :

{2) The furnishing of alcoholic beverages lo a
person under the legal drinking age or un-

e. Damages because of “bodily injury” include
damages claimed by any person or organiza-
tion for care, loss of services or death resulting
al any time from the "bodily injury”.

2. Exclusions
This insurance does not apply to:
a. Expected Or intended Injury

Page 2 of 16

“Bodily injury” or "property damage” expected
or intended from the standpoint of the insured.
This exclusion does not apply to “bodily injury”
resulting from the use of reasonable force to
protect persons or property.
. Contractual Liability

"Bodily injury” or “property damage" for which
the insured is obligated to pay damages by
reason of the assumption of liability in a con-
tract or agreement, This exclusion does nol
apply to liability for damages:

{1) That the insured would have in the absence

of the contract or agreement; or

{2) Assumed in a contract or agreement that is
an “insured contract", provided the “bodily
injury” or “property damage" occurs subse-
quent to the execution of the contract or
agreement. Solely for the purposes of liabil-
ity assumed in an “insured contract’, rea-
sonable altorney fees and necessary litiga-
tion expenses incurred by or for a party
other than an insured are. deemed lo be
damages because of "bodily injury" or
“property damage", provided:

{a) Liabifily to such party for, or for the cost
of, that party's defense has also been
assumed in the same “insured contract";
and

(b) Such attorney fees and litigation ex-
penses are for defense of that party
against a civil or alternative dispute
resolution proceeding in which damages
to which this insurance applies are al-
leged.

© ISO Properties, Inc., 2006

der the influence of alcohol; or

(3) Any statute, ordinance or regulation relating
to the sale, gift, distribution or use of alco-
holic beverages.

This exclusion applies only if you are in the

business of manufacturing, distributing, selling,
serving ar furnishing alcoholic beverages.

. Workers’ Compensation And Similar Laws

Any obligation of the insured under a workers’
compensation, disability benefits or unem-
ployment compensation law or any similar law.

. Employer's Liability

“Bodily injury" to:
(1) An “employee” of the insured arising out of
and in the course of:

(a) Employment by the insured; or

(b) Performing duties related to Ihe conduct
of the insured’s business, or

(2) The spouse, child, parent, brother or sister
of that “employee” as a consequence of
Paragraph (1) above.

This exclusion applies whether the insured
may be liable as an employer or in any other
capacity and lo any obligation to share dam-
ages wilh or repay someone else who must
pay damages because of the injury.

This exclusion does not apply to liability as-
sumed by the insured under an “insured con-
tract”. ,

CG 00 01 12 07

Oo

 

 
Case 2:19-cv-00363-MAK Document 1-1 Filed 01/24/19 Page 11 of 40

f. Pollution

(1) "Bodily injury” or "property damage" arising
out of the aclual, alleged or threatened dis-
charge, dispersal, seepage, migration, re-
lease or escape of “pollutants":

(a) At or from any premises, site or location

(b)

(c)

CG 00 01 12 07

which is or was at any time owned or

occupied by, or rented or loaned to, any

insured. However, this subparagraph
does not apply to:

{i) "Bodily injury" if sustained within a
building and caused by smoke,
fumes, vapor or soot produced by or
originating from equipment that is
used to heat, cool or dehumidify the
building, or equipment that is used lo
heat water for personal use, by the
building's occupants or their guests;

(ii) “Bodily injury" or “property damage"
for which you may be held liable, if
you are a contractor and the owner
or lessee of such premises, site or
location has been added to your pol-
icy as an additional insured with re-

’ spect to your ongoing operations
performed for that addilional insured
at that premises, site or location and
such premises, site or location is not
and never waS owned or occupied
by, or rented or loaned lo, any in-
sured, other than that additional in-
sured; or

(ili) “Bodily injury’ or "property damage"
arising out of heat, smoke or fumes
from a “hoslile fire";

At or from any premises, site or location
which is or was at any time used by or
for any insured or others for the han-
dling, storage, disposal, processing or
ireatment of waste;

Which are or were at any time trans-
ported, handled, stored, treated, dis-
posed of, or processed as waste by or
for:

{i) Any insured; or

{ii) Any person or organization for whom
you may be legally responsible; or

© |SQ Properties, inc., 2006

(d) At or from any premises, sile or location

on which any insured or any contractors
or subcontractors working directly or in-
directly on any insured’s behalf are per-
forming operations if the “pollutants” are
brought on or to the premises, site or lo-
cation in connection with such opera-
tions by such insured, contractor or sub-
contractor. However, this subparagraph
does not apply to:

(i) “Bodily injury" or "property damage"
arising out of the escape of fuels, lu-
bricants or other operating fluids
which are needed to perform the
normal electrical, hydraulic or me-
chanical functions necessary for the
operation of “mobile equipment" or
its parts, if such fuels, lubricants or
other operating fluids escape from a
vehicle part designed fo hold, slore
or receive them. This exception does
nol apply if the “bodily injury" or
"properly damage" arises oul of the
intentional discharge, dispersal or re-
lease of the fuels, lubricants or other
operating fluids, or if such fuels, |u-
bricants or other operating fluids are
broughl on or to the premises, site or
location with the intent that they be
discharged, dispersed or released as
part of the operations being per-
formed by such insured, contractor
or subcontractor,

(il) "Bodily injury" or “property damage"
sustained wilhin a building and
caused by the release of gases,
fumes or vapors from malerials
brought into that building in connec-
tion with operations being performed
by you or on your behalf by a con-
tractor or subcontractor, or

(iil) “Bodily injury" or "property damage"
arising out of heat, smoke or fumes
from a "hostile fire”.

{e) Al or from any premises, sife or location

on which any insured or any contractors
or subcontractors working directly or in-
directly on any insured’s behalf are per-
forming operations if the operations are
to test for, monifor, clean up, remove,
contain, treat, detoxify or neutralize, or
in any way respond to, or assess the ef-
fects of, "pollutants".

Page 3 of 16

 
Page 4 of 16

Case 2:19-cv-00363-MAK Document 1-1 Filed 01/24/19 Page 12 of 40

(2) Any loss, cost or expense arising oul of
any:

{a} Request, demand, order or slalulory or
reguialory requirement that any insured
or others test for, monitor, clean up, re-
move, contain, treat, detoxify or neutral-
ize, or in any way respond to, or assess
the effects of, “pollutants”; or

(b) Claim or “suit” by or on behalf of a gov-
ernmental authority for damages be-
cause of testing for, monitoring, cleaning
up, removing, containing, treating, de-
toxifying or neutralizing, or in any way
responding to, or assessing the effects
of, "pallutants”.

However, this paragraph does not apply to
liability for damages because of “properly
damage” that the insured would have in the
_absence of such request, demand, order or
statutory or regulatory requirement, or such
claim or "suit" by or on behalf of a govern-
mental authority.

. g. Aircraft, Auto Or Watercraft

“Bodily injury” or “property damage” arising oul
of the ownership, maintenance, use or en-
trustment to others of any aircraft, “auto” or wa-
lercraft owned or operated by or rented or
loaned to any insured. Use includes operation
and “loading or unloading’.

- This exclusion applies even if the claims
against any insured allege negligence or other
wrongdoing in the supervision, hiring, employ-
ment, training or monitoring of others by thal
“insured, if the “occurrence which caused the
"bodily injury" or “property damage” invalved
the ownership, maintenance, use or entrust-
ment to others of any aircraft, “auto” or water-
craft that is owned or operated by or rented or
Joaned to any insured.

This exclusion does nol apply to:

(1) A watercraft while ashore on premises you
own or rent;

(2) A watercraft you do not own that is:
(a) Less than 26 feet long; and
(b) Not being used to carry persons or
property for a charge;

(3) Parking an “auto” on, or on the ways next
to, premises you own or rent, provided the
“auto is not owned by or rented or loaned
to you or the insured;

(4) Liabilily assumed under any “insured con-
tract” for the ownership, mainlenance or
use of aircraft or walercraft; or

© ISO Properties, Inc., 2006

{5} "Bodily injury” or “property damage” arising
outofi =.

(a) The operation of machinery or equip-
ment that is attached to, or part of, a
land vehicle that would qualify under the
definition of "mobile equipment’ if it were
not subject to a compulsory or financial
responsibility law or other motor vehicle
insurance law In the state where il is li-
censed or principally garaged; or

(b) the operation of any of the machinery or
equipment listed in Paragraph f.{2) or
f.(3) of the definition of “mobile equip-
ment", :

h. Mobile Equipment

"Bodily injury” or “properly damage” arising oul

of:

(1) The transportation of "mobile equipment" by
an “auto” owned or operated by or rented or
loaned to any insured; or .

{2) The use of “mobile equipment” in, or while
in practice for, or while being prepared for,
any prearranged racing, speed, demolition,
or stunting aclivily.

i. War

“Bodily Injury” or “property damage“, however
caused, arising, directly or indirectly, out of:

(1) War, including undeclared or civil war,

(2) Warlike action by a military force, including
action in hindering or defending against an
actual or expected attack, by any govern-
ment, sovereign or other authorily using
military personnel or other agents; or

{3) Insurrection, rebellion, revolulion, usurped
power, or action taken by governmental au-
thority in hindering or defending against any
of these.

j. Damage To Property

"Property damage" to:

(1) Property you own, rent, or occupy, including
any costs or expenses incurred by you, or
any other person, organization or entity, for
repair, replacement, enhancement, restora-
tion or maintenance cf such property for
any reason, including prevention of injury to
a person or damage to another's property;

{2) Premises you sell, give away or abandon, if
the “property damage" arises out of any
part of those premises;

(3) Property loaned fo you;

(4) Personal properly in the care, custody or
control of the insured;

CG 00 01 12 07

 
CG 00 01 12 07

Case 2:19-cv-00363-MAK Document 1-1 Filed 01/24/19 Page 13 of 40

{5} That particular part of real property on
which you or any contractors or subcontrac-
tors working directly or indirectly on your
behalf are performing operations, if the
“property damage" arises out of those cp-
eralions; or

(6) That particular part of any property that
must be restored, repaired or replaced be-
_cause “your work" was incorrectly per-
formed onit.

Paragraphs (1), (3) and (4) of this exclusion do
nol apply to “properly damage” (olher than
damage by fire) lo premises, including the con-
tents of such premises, rented to you for a pe-
riod of 7 or fewer conseculive days. A separate
limit of insurance applies to Damage To Prem-
ises Rented To You as described in Section III
- Limits Of Insurance.

Paragraph (2) of this exclusion does nol apply
if the premises are “your work” and were never
occupied, rented or held for rental by you.
Paragraphs (3), (4), (5) and (6) of this exclu-
sion do not apply to liability assumed under a
sidetrack agreement,

. Paragraph (6) of this exclusion does not apply
to "property damage" included in the “products-
completed operations hazard”.

. Damage To Your Product

"Properly damage” to “your product” arising out
of it or any part of it.

. Damage To Your Work

“Property damage" to “your work" arising oul of
it or any part of it and included in the “products-
completed operations hazard”.

This exclusion does not apply if the damaged
work or the work out of which the damage
arises was performed on your behalf by a sub-
contractor.

. Damage To Impaired Property Or Property
Not Physically Injured
“Properly damage” lo “impaired property" or
property that has not been physically injured,
arising out of:

(1) A defect, deficiency, inadequacy or danger-
ous condition in “your product” or "your
work"; or

(2) A delay or failure by you or anyone acting
on your behalf to perform a contract or
agreement in accordance with its terms.

© ISO Properties, Inc., 2006

This exclusion does not apply to the loss of use
of other property arising out of sudden and ac-
cidental physical injury to "your product" or
“your work" after il has been pul to its intended
use.

. Recall Of Products, Work Or Impaired

Property
Damages claimed for any loss, cost or ex-
pense incurred by you or others for the loss of

use, withdrawal, recall, inspection, repair, re-
placement, adjustment, removal or disposal of:

(1) “Your product";
(2) “Your work"; or
(3) “Impaired property",

if such product, work, or property is withdrawn
or recalled from the market or from use by any
person or organization because of a known or
suspected defect, deficiency, inadequacy or
dangerous condition in it.

. Personal! And Advertising Injury

"Bodily injury" arising out of "personal and ad-
vertising injury".

. Electronic Data

Damages arising oul of the loss of, loss of use
of, damage to, corruption of, inability to access,
or inability to manipulate electronic data.

As used in thls exclusion, electronic data
means information, facts or programs stored as
or on, created or used on, or transmitted to or
from compuler software, including systems and
applications software, hard or floppy disks, CD-
ROMS, tapes, drives, ceils, data processing
devices or any other media which are used
wilh electronically controlled equipment.

. Distribution Of Material In Violation Of

Statutes

“Bodily injury” or “property damage" arising di-
rectly or indirectly out of any action or omission
that violates or is alleged to violate:

(1) The Telephone Consumer Protection Act
(TCPA), including any amendment of or
addition to such law; or

(2) The CAN-SPAM AcI of 2003, including any
amendment of or addilion to such law, or

(3) Any statule, ordinance or regulation, other
than the TCPA or CAN-SPAM Act of 2003,
that prohibits or limits the sending, transmit-
ting, communicating or distribution of mate-
rial or information.

Page 5 of 16

 
Page 6 of 16

Case 2:19-cv-00363-MAK Document 1-1 Filed 01/24/19 Page 14 of 40

Exclusions c. through n. do not apply to damage
by fire to premises while rented to you or tempo-
rarily occupied by you with permission of the
owner. A separate limit of insurance applies lo this
coverage as described in Section II - Limits Of
insurance.

COVERAGE B PERSONAL AND ADVERTISING
INJURY LIABILITY

1. Insuring Agreement

‘a. We will pay those sums thal the insured be-
comes legally obligated lo pay as damages
because of “personal and advertising injury" to
which this insurance applies. We will have the
right and duty to defend the insured against
any “suil" seeking those damages. However,
we will have no duly ta defend the insured
against any “suit” seeking damages for “per-
sonal and advertising injury" to which this in-
surance does not apply. We may, al our discre-
tion, investigate any offense and settle any
claim or "suit" that may resuit. But:

(1) The amount we will pay for damages is
limited as described in Section Ml — Limits
Of Insurance; and

{2) Our right and duty to defend end when we
have used up the applicable limit of insur-
ance in the payment of judgments or set-
tlements under Coverages A or B or medi-
cal expenses under Coverage C.

No other obligation or liability lo pay sums or
perform acts or services is covered unless éx-
plicitly provided for under Supplementary Pay-
ments — Coverages A and B.

b. This insurance applies to "personal and adver-
tising injury” caused by an offense arising out
of your business but only if the offense was
committed in the "coverage territory" during the
policy period.

. Exclusions

This insurance does not apply to:

a. Knowing Violation Of Rights Of Another
“Personal and advertising injury" caused by or
at the direction of the insured with the knowl-
edge thal the act would violate the rights of an-
other and would inflict “personal and advertis-
ing injury".

b. Material Published With Knowledge Of
Falsity
"Personal and advertising injury” arising out of
oral or writlen publication of material, if done by

or al the direction of the insured wilh knowl-
edge of its falsity.

© ISO Properties, Inc., 2006

c. Material Published Prior To Policy Period

"Personal and advertising injury" arising out of
oral or written publication of material whose
first publication took place before the beginning
of the policy period.

d. Criminal Acts
"Personal and advertising injury" arising out of
a criminal act committed by or at the direction
of the insured.

e, Contractual Liability

"Personal and advertising injury" for which the
Insured has assumed liability in a contract or
agreement. This exclusion does not apply to li-
ability for damages thal the insured would have
in the absence of the contract or agreement.

f. Breach Of Contract

“Personal and advertising injury” arising out of
a breach of contract, except an implied con-
tract fo use another's advertising idea in your
“advertisement”.

g. Quality Or Performance Of Goods — Failure
To Conform To Statements

"Personal and advertising injury” arising out of
the failure of goods, products or services to
conform with any statement of quality or per-
formance made in your “advertisement”.

h. Wrong Description Of Prices
“Personal and advertising injury" arising out of
the wrong descriplion of the price of goods,
products or services stated in your “advertise-
ment".

i. Infringement Of Copyright, Patent,
Trademark Or Trade Secret

"Personal and advertising injury” arising out of
the infringement of copyright, patent, trade-
mark, trade secret or other intellectual! property
rights, Under this exclusion, such other intellec-
tual property rights do not include the use of
another's advertising idea in your "advertise-
ment”.

However, this exclusion does not apply to in-
fringement, in your "advertisement", of copy-
righf, trade dress or slogan.

]. insureds In Media And Internet Type
Businesses
“Personal and advertising injury" committed by
an insured whose business is:
(1) Advertising, broadcasting, publishing or
telecasting;

(2) Designing or determining content of web-
sites for others; or

CG 00 01 12 07

 
Case 2:19-cv-00363-MAK Document 1-1 Filed 01/24/19 Page 15 of 40

(3) An Internet search, access, content or
service provider.

However, this exclusion does nol apply to
Paragraphs 14.a., b. and c. of “personal and
advertising injury” under the Definitions Sec-
tion.

For the purposes of this exclusion, the placing
of frames, borders or links, or advertising, for
you or others anywhere on the Internet, is not
by itself, considered the business of advertis-
ing, broadcasting, publishing or telecasting.

k. Electronic Chatrooms Or Bulletin Boards

"Personal and advertising injury" arising out of
an electronic chatroom or bulletin board the in-
sured hasts, owns, or over which the insured
exercises control.

|. Unauthorized Use Of Another's Name Or
Product

“Personal and advertising injury” arising out of
the unauthorized use of another's name or
product in your e-mail address, domain name
or matatag, or any other similar tactics to mis-
lead another's potential customers.

m. Pollution

“Personal and advertising injury” arising out of
the actual, alleged or threatened discharge,

_ dispersal, seepage, migration, release or es-
cape of "pollutants" at any time.

n. Pollution-Related
Any loss, cost or expense arising out of any:

(1} Request, demand, order or statutory or
regulatory requirement that any insured or
others tes! for, monitor, clean up, remove,
contain, treat, detoxify or neutralize, or in

- any way respond to, or assess lhe effects
of, "pollutants"; or

{2) Claim or suit by or on behalf of a govern-
mental authority for damages because of
tesling for, monitoring, cleaning up, remov-
ing, containing, treating, detoxifying or neu-
tralizing, or in any way responding to, or
assessing the effects of, “pollutants”.

o. War

"Personal and adverlising injury", however

caused, arising, directly or indirectly, out of:

(1) War, including undeclared or civil war;

(2) Warlike action by a military force, including
action in hindering or defending against an
actual or expected attack, by any govern-
ment, sovereign or other authority using
military personnel or other agents, or

CG 00 01 12 OF

© ISO Properties, Inc., 2006

(3) Insurrection, rebellion, revolution, usurped
power, or aclion taken by governmental au-
thority in hindering or defending agains! any
of these.

p. Distribution Of Material In Violation Of
Statutes
"Personal and advertising injury" arising di-
rectly or indirectly oul of any action or omission
that viclaies or is alleged to violate:

{1) The Telephone Consumer Protection Act
(TCPA), including any amendment of or
addition to such law, or

(2) The CAN-SPAM Act of 2003, including any
amendment of or addition to such law; or

(3) Any statute, ordinance or regulation, other
than the TCPA or CAN-SPAM Act of 2003,
that prohibits or limits the sending, transmit-
ting, communicating or distribution of mate-
rial or information,

COVERAGE C MEDICAL PAYMENTS
4. Insuring Agreement

a. We will pay medical expenses as described
below for "bodily injury" caused by an accident:
(1) On premises you own or rent,

{2) On ways next to premises you own or rent;
or

(3) Because of your operations;

provided thal:

(a) The accident lakes place in the “cover-
age territory” and during the policy pe-
riod;

(b) The expenses are incurred and reported
to us within one year of the date of the
accident; and

(c) The injured person submits to examina-
tion, at our expense, by physicians of
our cholce as often as we reasonably
require.

b. We will make these payments regardless of
fault, These payments will nol exceed the ap-
plicable limit of insurance. We will pay reason-
able expenses for:

(1) First aid administered at the lime of an
accident;

(2) Necessary medical, surgical, x-ray and
dental services, including prosthetic de-
vices; and

{3) Necessary ambulance, hospilal, profes-
sional nursing and funeral services.

Page 7 of 16

 

 
Case 2:19-cv-00363-MAK Document 1-1 Filed 01/24/19 Page 16 of 40

2. Exclusions
We will not pay expenses for “bodily injury":

g-

Any Insured
To any insured, except “volunteer workers”.

. Hired Person

To a person hired to do work for or on behalf of

_ any insured or a tenant of any insured.

Injury On Normally Occupied Premises

To a person injured on thal part of premises
you own or ren that the person normally occu-
pies,

. Workers Compensation And Similar Laws

To a person, whether or nol an “employee” of
any Insured, if benefits for the “bodily injury"
are payable or must be provided under a work-
ers’ compensation or disability benefits law or a

’ similar law.
. Athletics Activities

To a person injured while practicing, instructing
or participating in any physical exercises or
games, sports, or athletic contests.

. Products-Completed Operations Hazard

Included within the "producls-compieted opera-
fions hazard”.

Coverage A Exclusions
Excluded under Coverage A.

SUPPLEMENTARY PAYMENTS — COVERAGES A

AND B

1. We will pay, with respect lo any claim we investi-
gate or settle, or any “suit” against an insured we
defend:

a
b.

Page 8 of 16

All expenses we incur.

Up to $250 for cost of bail bonds required
because of accidents or traffic law violalions
arising out of the use of any vehicle to which
the Bodily Injury Liability Coverage applies. We
do not have to furnish these bonds.

The cost of bonds to release attachments, but
only for bond amounts within the applicable
limit of insurance. We do not have to furnish
these bonds,

All reasonable expenses incurred by the in-
sured at our request to assist us in the investi-
gation or defense of the claim or "suit", includ-
ing actual loss of earnings up to $250 a day
because of lime off from work.

All court costs taxed against the insured in the
"suit". However, these payments do not include
altorneys' fees or attorneys’ expenses taxed
against the insured,

, Prejudgment

interest awarded against the
insured on that part of the judgment we pay. If
we make an offer to pay the applicable limit of
insurance, we will not pay any prejudgment in-
terest based on that period of time after Ihe of-
fer.

All interest on the full amount of any judgment
that accrues after entry of the judgment and
before we have paid, offered to pay, or depos-
ited in court fhe part of the judgment that is
within the applicable limit of insurance.

These payments will not reduce the limils of insur-
ance, ,

. If we defend an insured against a “suit” and an

indemnitee of the insured is also named as a party
to the “suit”, we will defend (hal indemnitee if al! of
the following conditions are met:

f.

© iSO Properties, Inc., 2006

The “suit* against the indemnitee seeks dam-
ages for which the insured has assumed the li-
ability of the indemnilee in a contract or agree-
ment that is an “insured contract";

. This insurance applies to such fiability as-

sumed by Ihe insured;

. The obligation to defend, or the cost of the

defense of, that indemnitee, has also been as-
sumed by the insured in the same "insured
contract";

The allegations in the "suit" and the information
we know about the “occurrence” are such that
no conflict appears to exist between the inter-
ests of the insured and the inlerests of the in-
demnitee;

The indemnitee and the insured ask us to
conduct and control the defense of that indem-
nilee against such “suil" and agree that we can
assign the same counsel to-defend the insured
and the indemnilee; and

The indemnitee:
{1) Agrees in writing to:

{a) Cooperate with us in the investigation,
settlement or defense of the “suit";

(b) Immediatety send us copies of any
demands, notices, summonses or legal
papers received in connection with the
"suit";

{c) Notify any other insurer whose coverage
is available to the indemnilee; and

(d} Cooperate with us with respect lo coor-
dinating other applicable Insurance
available to the indemnitee; and

(2) Provides us with writlen authorization to:

(a) Obtain records and other information
related to [he “suit"; and

CG 00 01 12 07

 
CG 00 01 12 07

Case 2:19-cv-00363-MAK Document1-1 Filed 01/24/19 Page 17 of 40

(b) Conduct and control the defense of the
indemnitee in such "suit",

So long as the above conditions are met, attor-
neys' fees incurred by us in the defense of that in-
demnitee, necessary liligalion expenses incurred
by us and necessary litigation expenses incurred
’ by the indemnitee at our request will be paid as
Supplementary Payments. Notwithstanding the
provisions of Paragraph 2.b.(2) of Section | - Cov-
erage A — Bodily Injury And Property Damage Li-
ability, such payments will not be deemed to be
damages for "bodily injury” and “property damage"
_and will nol reduce the limits of insurance.

Our obligation to defend an insured’s indemnitee
and to pay for attorneys' fees and necessary liliga-
tion expenses as Supplementary Payments ends
_ when we have used up the applicable limit of in-
surance in the payment of judgments or settle-
ments or the conditions set forth above, or the
terms of the agreement described in Paragraph f.
above, are no longer met.

SECTION II - WHO iS AN INSURED
“4. Ifyou are designated in the Declarations as:

a. An individual, you and your spouse are insur-
eds, but only with respect to the conduct of a
business of which you are the sole owner.

‘ b. A partnership or joint venture, you are an in-
sured. Your members, your partners, and [heir
spouses are also insureds, but only with re-
spect to the conduct of your business.

c. A limited liability company, you are an insured,
Your members are also insureds, but only with
respect to the conduct of your business. Your
managers are insureds, but only with respect
to their duties as your managers.

d. An organization other than a partnership, joint
venture or limited liability company, you are an
insured. Your "executive officers" and directors
are insureds, but only with respect to their du-
ties as your officers or directors, Your stock-
holders are also insureds, but only with respect
to their liability as stockholders.

e. A trust, you are an insured. Your trustees are
also insureds, but only with respect to their du-
ties as trustees,

© 1SO Properties, Inc., 2006

2. Each of the following is also an insured:

a. Your “volunteer workers" only while performing
dulies related to the conduct of your business,
or your “employees”, other than either your
"executive officers” (if you are an organization
other than a parinership, joint venture or limited
liability company) or your managers {if you are
a limited liability company), but only for acts
within the scope of their employment by you or
while performing duties related to the conduct
of your business. However, none of these “em-
ployees" or "volunteer workers” are insureds
for: .
(1) “Bodily injury" or “personal and advertising

injury": ;

{a} To you, to your partners or members (if
you are a partnership or joint venture),
to your members (if you are a limited li-
abilily company), to a co-"employee"
while in the course of his or her em-
ployment or performing duties related to
the conduct of your business, or to your
other “volunteer workers" while perform-
ing duties related to the conduct of your
business;

(b) To the spouse, child, parent, brother or
sister of thal co-"employee" or "volun-
teer worker" as a consequence of Para-
graph (1)(a) above;

{c) For which there Is any obligation to
share damages with or repay someone
else who must pay damages because of
the injury described in Paragraphs (1)(a)
or (b} above; or

(d) Arising out of his or her providing or
failing to provide professional health
care services.

{2) “Property damage” to property:
(a) Owned, occupied or used by,

" (b) Rented to, in the care, custody or con-
trol of, or over which physical control is
being exercised for any purpose by

you, any of your “employees”, “volunteer
workers", any partner or member (if you are
a partnership or joint venture), or any mem-
ber (if you are a limited fiabilily company).

Page 9 of 16

Oo

 
Case 2:19-cv-00363-MAK Document 1-1 Filed 01/24/19 Page 18 of 40

b. Any person (other than your "employee" or
"volunteer worker"), or any organization while
acting as your real estate manager.

c. Any person or organization having proper
temporary custody of your property if you die,
bul only:

(1} Wilh respect to liability arising out of the
maintenance or use of thal properly, and

(2) Until your legal representative has been
appointed.

d. Your legal representative if you die, but only
with respect to duties as such. That represen-
tative will have all your rights and duties under
this Coverage Part.

3. Any organization you newly acquire or form, other

_ than a partnership, joint venture or Jimited liability

company, and over which you maintain ownership

or majority interest, will qualify as a Named In-

sured if ihere is no other similar insurance avail-
able to that organization. However:

a. Coverage under this provision is afforded only
until the 90th day after you acquire or form the
organization or the end of the policy period,
whichever is earlier;

b. Coverage A does not apply to "bodily injury" or
“property damage” thal occurred before you
acquired or formed the organization; and

c, Coverage B does not apply to "personal and

‘ wadvertising injury” arising oul of an offense
committed before you acquired or formed the
organization.

No person or organization is an insured with respect

to the conduct of any current or past partnership, joint

venture or limited liability company that is not shown

as a Named Insured in the Declarations.

SECTION Hi! — LIMITS OF INSURANCE

4. The Limits of Insurance shown in the Declarations
and the rules below fix the most we will pay re-
gardless of the number of.

a. Insureds;
b. Claims made or “suits” brought; or
c. Persons or organizalions making claims or
bringing “suils”.
2. The General Aggregate Limit is the most we will
pay for the sum of:
a. Medical expenses under Coverage C;

b. Damages under Coverage A, except damages
because of "bodily injury” or “property damage”
included in the "producis-compleied operalions
hazard", and

c. Damages under Coverage B.

3. The Products-Completed Operations Aggregate
Limit is the most we will pay under Coverage A for
damages because of “bodily injury” and “property
damage" included in the "products-completed op-
erations hazard”.

4. Subject to Paragraph 2. above, the Personal and
Advertising Injury Lirnit is the most we will pay un-
der Coverage B for the sum of all damages be-
cause of all “personal and advertising injury" sus-
tained by any one person or organization.

5. Subject lo Paragraph 2. or 3. above, whichever
applies, the Each Occurrence Limit is the most we
will pay for the sum of. :

a. Damages under Coverage A; and
b. Medical expenses under Coverage C

because of ail “bodily injury" and "property dam-
age" arising out of any one “occurrence”.

6. Subject to Paragraph 5. above, the Damage To
Premises Rented To You Limit is the most we will
pay under Coverage A for damages because of
"property damage" to any one premises, while
rented to you, or in the case of damage by fire,
while rented to you or temporarily occupied by you
with permission of the owner.

7. Subject to Paragraph 5. above, the Medical Ex-
pense Limit is the most we will pay under Cover-
age C for all medical expenses because of “bodily
injury” sustained by any one person.

The Limits of insurance of this Coverage Part apply
separately to each conseculiye annual period and to
any remaining period of less than 12 months, starting
with the beginning of the policy period shown in the
Declarations, unless the policy period is extended
after issuance for an additional period of less than 12
months. In that case, the additional period will be
deemed pari of the last preceding period for purposes
of determining the Limits of Insurance.

SECTION IV - COMMERCIAL GENERAL LIABILITY
CONDITIONS

1. Bankruptcy

Bankruptcy or insolvency of the insured or of the
insured's estate will not relieve us of our obliga-
tions under this Coverage Part.

2. Duties In The Event Of Occurrence, Offense,
Claim Or Suit

a. You must see to it that we are notified as soon
as practicable of an “occurrence” or an offense
which may result in a claim, To the extent pos-
sible, notice should include:

(4) How, when and where the “occurrence” or
offense took place;

(2) The names and addresses of any injured
persons and witnesses; and

Page 10 of 16 © ISO Properties, Inc., 2006 CG 00 01 12 07

 

 
CG 00 01 12 07

Case 2:19-cv-00363-MAK Document 1-1 Filed 01/24/19 Page 19 of 40

(3) The nature and location of any injury or
damage arising out of the “occurrence” or
offense.

b. If a claim is made or “suit" is brought against
any insured, you must:

(1) Immediately record the specifics of the
claim or “suil" and the date received; and

{2) Notify us as soon as practicable.

You must see to it that we receive written no-
tice of the claim or “suit” as soon as practica-
ble. :

¢. You and any other involved insured must:

(41) Immediately send us copies of any de-
mands, notices, summonses or legal pa-
pers received in connection with the claim
or “suit®;

{2} Authorize us to obtain records and other
information;

(3) Cooperate with us in the investigation or
settlement of the claim or defense against
the "suit"; and

(4) Assist us; upon our request, in the en-
forcement of any right against any person
or organization which may be liable to the
insured because of injury or damage to
which this insurance may also apply.

d. No insured will, except at that insured’s own
cost, voluntarily make a payment, assume any
obligation, or incur any expense, other than for
first aid, without our consent.

. Legal Action Against Us

No person or organization has a right under this
Coverage Patt:

a. To join us as a party or otherwise bring us into
a@ “sult" asking for damages from an insured; or

b. To sue us on this Coverage Part unless all of
its terms have been fully complied with.

A person or organization may sue us to recover on
an agreed selilement or on a final judgment
against an insured; but we will not be liable for
damages that are not payable under the terms of
this Coverage Part or that are in excess of the ap-
plicable limit of insurance. An agreed settlement
means a settlement and release of liability signed
_ by us, the insured and the claimant or the claim-
ant's legal representative.

© |SO Properties, Inc., 2006

4, Other Insurance

If other valid and collectible insurance is available
to the insured for a loss we cover under Cover-
ages A or B of this Coverage Part, our obligations
are limited as follows:

a. Primary Insurance

This insurance is primary except when Para-
graph b. below applies. If this insurance is pri-
mary, our obligations are not affected unless
any of the other insurance is also primary.
Then, we will share with all that other insur-
ance by the method described in Paragraph c.
below.

b. Excess Insurance
(1) This insurance is excess over:

(a) Any of the other insurance, whether
primary, excess, contingent or on any
other basis:

(i) That is Fire, Extended Coverage,
Builder's Risk, Installation Risk or
similar coverage for “your work";

(ii) That is Fire insurance for premises
rented to you or temporarily occu-
pied by you with permission of the
owner,

{iii) That is insurance purchased by you
to cover your liabilily as a tenant for
“property damage" to premises
rented fo you or temporarily occu-
pied by you with permission of the
owner, or

{iv) If the loss arises oul of the mainte-
nance or use of aircraft, “autos” or
watercraft to the extent not subject to
Exclusion g. of Section | - Coverage
A = Bodily Injury And Property Dam-
age Liability.

(b) Any other primary insurance available lo
you covering liability for damages aris-
ing out of the premises or operations, or
the products and completed operations,
for which you have been added as an
additional insured by attachment of an
endorsement.

(2) When this insurance is excess, we will have
no duly under Coverages A or B to defend
the insured against any "suit" if any other
insurer has a duty to defend the insured
against that "suit". If no other insurer de-
fends, we will undertake lo do so, but we
will be entitled to the insured's rights
against all those other insurers.

Page 11 of 16

 
Page 12 of 16

Case 2:19-cv-00363-MAK Document 1-1 Filed 01/24/19 Page 20 of 40

(3) When this insurance is excess over other
insurance, we will pay only our share of the
amount of the loss, if any, that exceeds the
sum of.

(a) The total amount (hat all such other
insurance would pay for the loss in the
absence of this insurance, and

(b) The total of all deductible and setf-
insured amounts under all that other in-
surance,

{4) We will share the remaining loss, if any,
with any other insurance thal is not de-
scribed in this Excess insurance provision
and was not bought specifically to apply in
excess of the Limits of Insurance shown in
the Declaralions of this Coverage Part.

c. Method Of Sharing

If all of the other insurance permits contribution
by equal shares, we will follow this method
also, Under this approach each insurer con-
tributes equal amounts until it has paid its ap-
plicable limit of insurance or none of the loss
remains, whichever comes first.

if any of the other insurance does not permil
contribution by equal shares, we will contribute
by limits. Under this method, each insurer's
share is based on the ratio of its applicable
‘limit of insurance to the total applicable limits of
insurance of all insurers.

5. Premium Audit

a. We will compute all premiums for this Cover-
age Part in accordance with our rules and
rates.

b. Premium shown in this Coverage Part as ad-
vance premium ts a deposit premium only. Al
the close of each audit period we wil! compute
the earned premium for that period and send
notice to the first Named Insured, The due dale
for audit and retrospective premiums is the
date shown as the due date on the bill. If the
sum of the advanca and audit premiums paid
for the policy period is greater than the earned
premium, we will return the excess lo the first
Named Insured,

c. The first Named Insured must keep records of
the information we need for premium computa-
tion, and send us copies at such times as we
may request.

6. Representations

By accepting this policy, you agree:
a. The stalements in the Deciaralions are accu-
rate and complete;

b. Those statemenls are based upon representa-
lions you made to us; and

7.

9,

c. We have issued this policy In reliance upon
your representations.

Separation Of Insureds

Except with respect to the Limits of Insurance, and
any rights or duties specifically assigned in this
Coverage Parl to the first Named Insured, this in-
surance applies:

a. As if each Named Insured were the only
Named Insured; and

b. Separately to each insured against whom claim
is made or “suit” is brought.

Transfer Of Rights Of Recovery Against Others
To Us

if the insured has rights to recover all or part of
any payment we have made under this Coverage
Pari, those rights are transferred to us. The in-
sured must do nothing after loss to impair them. At
our request, the insured will bring "suit" or transfer
those rights lo us and help us enforce them.
When We Do Not Renew

If we decide not to renew this Coverage Part, we
will mail or deliver to the first Named Insured
shown in the Declarations written nolice of the
nonrenewal not less than 30 days before the expi-
ration date.
If nolice is mailed, proof of mailing will be sufficient
proof of nolice.

SECTION V - DEFINITIONS

1.

© ISO Properties, Inc., 2006

“Advertisement” means a notice that is broadcast
or published to the general public or specific mar-
ket segments aboul your goods, products or ser-
vices for the purpose of attracting customers or
supporters. For the purposes of this definition:

a. Notices that are published include material
placed on the Internet or on similar electronic
means of communication, and

b. Regarding web-sites, only that part of a web-
site that is about your goods, products or ser-
vices for the purposes of attracting cuslomers
or supporters is considered an advertisement.

“Auto" means:

a. A land motor vehicle, trailer or semitrailer de-
signed for travel on public roads, including any
atlached machinery or equipment, or

b. Any other land vehicle that is subject to a com-
pulsory or financial responsibility law or other
motor vehicle insurance law in the state where
it is licensed or principally garaged.

However, "aulo” does not include "mobile equip-

ment".

CG 00 01 12 07

 
CG 00 01 12 07

Case 2:19-cv-00363-MAK Document 1-1 Filed 01/24/19 Page 21 of 40

. "Bodily injury" means bedily injury, sickness or
disease sustained by a person, including death re-
‘sulting from any of these at any time.

. "Coverage territory” means:

a. The United States of America (including its
lerrilories and possessions), Puerto Rico and
Canada;

b. International waters.or airspace, bul only if the
injury or damage occurs in the course of travel
or transportation between any places included
in Paragraph a, above; or

c. All other parts of the world if the injury or dam-
age arises out of:

(1) Goods or products made or sold by you in
the territory described in Paragraph a.
-above;

{2) The activities of a person whose home is in
the territory described in Paragraph a.
above, but is away for a short time on your
business; or

(3) "Personal and advertising injury" offenses
that take place through the Internet or simi-
lar electronic means of communication

provided the insured's responsibility to pay dam-
ages is determined in a "suit" on the merits, in the
- territory described in Paragraph a. above or in a
settlement we agree to.

. "Employee" includes a “leased worker", “Em-
ployee" does not include a “temporary worker”.

. "Executive officer’ means a person holding any of
the officer positions created by your charter, con-
stitution, ‘by-laws or any other similar governing
document.

. "Hostile fire” means one which becomes uncon-
trollable or breaks out from where il was intended

' to be.

. “Impaired property" means tangible properly, other
than “your product" or “your work”, thal cannot be
used or is less useful because:

a. It incorporates “your product" or "your work"

that is known or thought to be defective, defi-
cient, inadequale or dangerous; or
b. You have failed to fulfill the terms of a contract
or agreement;
_ if such property can be restored to use by the re-
pair, replacement, adjustment or removal of “your
product” or “your work" or your fulfilling the terms
of the contract or agreement.

© ISO Properties, Inc., 2006

9. “Insured contract" means:

a. A contract for a lease of premises. However,
that portion of the contract for a lease of prem-
ises that indemnifies any person or organiza-
tion for damage by fire to premises while
rented to you or lemporarily occupied by you
wilh permission of the owner is nol an “insured
contract";

b. A sidetrack agreement;

c, Any easement or license agreement, except in
conneclion with construclion or demolition op-
erations on or within 50 feet of a railroad;

d. An obligation, as required by ordinance, to

indemnify a municipality, except in connection
with work for a municipality;

e. An elevator maintenance agreement;

f. That part of any other contract or agreement!
pertaining to your business (including an in-
demnification of a municipality in connection
with work performed for a municipality) under
which you assume the tort liability of another
party to pay for “bodily injury” or “property dam-
age" to a third person or organization. Tort li-
ability means a liability that would be imposed
by law in the absence of any contract or
agreement.

Paragraph f. does not Include that part of any
contract or agreement:

{1) Thal indemnifies a railroad for "bodily injury"
or “property damage" arising out of con-
struction or demolition operations, within 50
feet of any railroad property and affecting
any railroad bridge or trestie, tracks, road-
beds, lunnel, underpass or crossing;

{2} That indemnifies an architect, engineer or

surveyor for injury or damage arising out of:

(a) Preparing, approving, or failing to pre-

pare or approve, maps, shop drawings,

opinions, reports, surveys, field orders,

change orders or drawings and specifi-
cations; or

{b) Giving directions or instructions, or
failing to give them, if that is the primary
cause of the injury or damage; or

(3) Under which the insured, If an architect,
engineer or surveyor, assumes liability for
an injury or damage arising out of the in-
sured's rendering or failure fo render pro-
fessional services, including those listed in
{2) above and supervisory, inspection, ar-
chiteclural or engineering activities.

Page 13 of 16

 
10.

11.

Case 2:19-cv-00363-MAK Document 1-1 Filed 01/24/19 Page 22 of 40

"Leased worker" means a person leased to you by
a labor leasing firm under an agreement belween
you and the labor leasing firm, to perform duties
related fo the conducl of your business. “Leased
worker" does not include a "temporary worker’.

"Loading or unloading” means the handling of

properly:

a. After it is moved from the place where it is
accepled for movement into or onto an aircraft,
watercraft or "auto";

b. While it is in or on an aircraft, watercrafl or
"auto"; or

c. While it is being moved from an aircraft, waler-
craft or “auto” to the place where it is finally de-
livered;

bul "loading or unloading” does not include the

- movement of property by means of a mechanical

12.

device, other than a hand truck, that is nol at-

tached fo the aircraft, walercrafl or "auto".

"Mobile equipment" means any of the following

types of land vehicles, including any aflached ma-

chinery or equipment:

a. Bulldozers, farm machinery, forklifts and other
vehicles designed for use principally off public

_ toads;

b. Vehicles maintained for use solely on or next to
premises you own or rent;

c. Vehicles that travel on crawler treads;

. @ Vehicles, whether self-propelled or not, main-

Page 14 of 16

tained primarily to provide mobility to perma-
nently mounted:

(1) Power cranes, shovels, loaders, diggers or
drills; or

(2) Road construction or resurfacing equipment
such as graders, scrapers or rojlers;

e. Vehicles not described in Paragraph a., b., c.
or d, above that are not self-propelled and are
maintained primarily to provide mobility to per-
manently attached equipment of the following
lypes: ,

(1} Air compressors, pumps and generators,
including spraying, welding, building clean-
ing, geophysical exploration, lighting and
well servicing equipment; or

(2) Cherry pickers and similar devices used to
raise or lower workers;

f. Vehicles not described in Paragraph a., b., c.
or d. above maintained primarily for purposes
other than the transportation of persons or
cargo.

13.

14,

© |SO Properties, Inc., 2006

However, self-propelled vehicles with the fol-
lowing types of permanently attached equip-
ment are not “mobile equipment” but will be
considered “autos": .

(1) Equipment designed primarily for:
(a) Snow removal;

{b) Road maintenance, but not construction
or resurfacing; or

(c} Street cleaning;

{2) Cherry pickers and similar devices mounled
on automobile or truck. chassis and used fo
raise or lower workers; and

{3) Air compressors, pumps and generators,
including spraying, welding, building clean-
ing, geophysical exploration, lighting and
well servicing equipment.

However, “mobile equipment" does not include

any tand vehicles that are subject to a compulsory

or financial responsibility !aw or other motor vehi-
cle insurance law in the state where it is licensed

or principally garaged. Land vehicles subject to a

compulsory or financial responsibility law or other

motor vehicle insurance law are considered

"autos".

"Occurrence" means an accident, including con-

tinuous or repealed exposure to substantially the

same general harmful conditions.

"Personal and advertising injury" means injury,

including consequential “bodily injury”, arising out

of one or more of the following offenses:

a. False arrest, detention or imprisonment,

b. Malicious prosecution,

c. The wrongful eviction from, wrongful entry into,
or invasion of the right of private occupancy of
a room, dwelling or premises that a person oc-
cupies, commilted by or on behalf of its owner,
landlord or lessor;

d. Oral or writien publication, in any manner, of
material that slanders or libels a person or or-
ganization or disparages a person's or organi-
zation’s goods, products or services;

e. Oral or written publication, in any manner, of
material that violates a person's right of pri-
vacy;

f. The use of another's adverlising idea in your
“adverlisement"; or

g. Infringing upon another's copyright, trade dress
or slogan in your “advertisement”.

CG 00 011207

Oo

 
Case 2:19-cv-00363-MAK Document 1-1 Filed 01/24/19 Page 23 of 40

15."Pollutants” mean any solid, liquid, gaseous or
thermal irritant or contaminant, including smoke,
vapor, soot, fumes, acids, alkalis, chemicals and
waste. Waste includes materials to be recycled,
reconditioned or reclaimed.

16."“Products-completed operations hazard”:

a. Includes all "bodily injury" and “property dam-
age" occurring away from premises you own or
rent and arising out of “your product" or “your
work" except:

{1) Products that are still in your physical pos-
session; or

{2) Work that has not yet been completed or
abandoned. However, "your work" will be
deemed completed at the earliest of the fol-
lowing times:

(a) When all of the work called for in your,

contract has been completed.

(b} When all of the work io be done al the
job site has been compleled if your con-
tract calls for work at more than one job
site.

(c) When thal part of the work done al a job
site has been put to its intended use by
any person or organization other than
another contractor or subcontractor
working on the same project.

Work that may need service, maintenance,
correction, repair or replacement, but which
is otherwise complete, will be treated as
completed.
b. Does not include "bodily injury" or "properly
damage” arising out of:

(1) The transportation of property, unless the
injury or damage arises out of a condilion in
or on a vehicle not owned or operated by
you, and that condilion was created by the
"loading or unloading" of that vehicle by any
insured;

(2) The existence of tools, uninstalled equip-
ment or abandoned or unused materials; or

(3) Products or operations for which the classi-
fication, listed in the Declarations or in a
policy schedule, slates thal producls-
completed operations are subject to the
General Aggregate Limit.

-17,."Property damage” means:

a, Physical injury to tangible property, including
all resulting loss of use of that property. All
such loss of use shall be deemed to occur at
the time of the physical injury ihat caused it; or

CG 00 01 12 07

© ISO Properties, Inc., 2006

b. Loss of use of tangible property that is not
physically injured. All such loss of use shall be
deemed to occur at the tlme of the “occur-
rence" that caused it.

For the purposes of this insurance, electronic data
is not tangible property.

As used in this definition, electronic data means
information, facts or programs stored as or on,
created or used on, or transmitted to or from com-
puter software, including systems and applications
software, hard or floppy disks, CD-ROMS, tapes,
drives, cells, data processing devices or any other
media which are used with electronically controlled
equipment.

18."Suit" means a civil proceeding in which damages
because of "bodily injury", “property damage" or
“personal and advertising injury" to which this in-

surance applies are alleged. “Suit” includes:

a. An arbilration proceeding in which such dam-
ages are claimed and to which the insured
must submit or does submit with our consent;
or

b. Any other allernative dispute resolution pro-
ceeding in which such damages are claimed
and to which the insured submits with our con-
sent.

19."Temporary worker” means a person who is fur-
nished to you to substitute for a permanent "em-
ployee” on leave or lo meet seasonal or short-term
workload conditions.

20."Volunteer worker” means a person who is not
your "employee", and who donates his or her work
and acts at the direction of and within the scope of
duties determined by you, and is not paid a fee,
salary or other compensation by you or anyone
else for their work performed for you,

21."Your product":
a, Means:

{1} Any goods or products, other than real
properly, manufaclured, sold, handled, dis-
lributed or disposed of by:

{a) You;

{b) Others trading under your name; or

(c) A person or organization whose busi-
ness or assets you have acquired; and

(2} Containers (other than vehicles), materials,
parts or equipment furnished in connection
with such goods or products.

b, includes:

(i) Warranties or representations made at any
time with respect lo the fitness, quality, du-
rability, performance or use of "your prod-
uct"; and

Page 15 of 16

 

 
Case 2:19-cv-00363-MAK Document 1-1 Filed 01/24/19 Page 24 of 40

(2) The providing of or failure to provide warn-
ings or instructions.
c. Does nol include vending machines or other
property rented to or located for the use of oth-
ers but not sold.

22."Your work",
a. Means:
(1) Work or operations performed by you or on
your behalf; and

(2) Materials, paris or equipment furnished in
connection with such work or operations.

b. Includes:

{1} Warranties or representations made at any
time with respect to the fitness, quality, du-
rability, performance or use of "your work",
and

(2) The providing of or failure to provide warn-
ings or instructions.

Page 16 of 16 © ISO Properties, Inc., 2006

CG 00 01 12 07

0

 
Case 2:19-cv-00363-MAK Document 1-1 Filed 01/24/19 Page 25 of 40

SENECA SPECIALTY INSURANCE COMPANY

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT
CAREFULLY.

MISCELLANEOUS EXCLUSIONS ENDORSEMENT

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

OL ‘SECTION I — COVERAGES, COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
LIABILITY, 2. Exclusions and COVERAGE B PERSONAL AND ADVERTISING INJURY LIABILITY,
2. Exclusions are amended and the following are added:

USL&H, JONES ACT and MARITIME EXCLUSION
This insurance does not apply to “bodily injury”, “property damage” or “personal and advertising injury”
arising out of or resulting from:

(1) operations over navigable waters or offshore including but not limited to drilling and production platforms,
pipelines, and vessels; or

(2) direct or indirect actions including but not limited to subrogation involving U.S. Longshore & Harbor
Workers Compensation Act (USL&H), Merchant Marine Act (“Jones Act") or other maritime laws and any
amendments to those laws.

EXCLUSION - PROFESSIONAL SERVICES

This insurance does not apply to “bodily injury”, “property damage” or “personal and advertising injury” arising
out of or resulting from the rendering or failure to render any “professional service” except by endorsement to
this policy and then only to the extent of such endorsement.

ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.

SB024-0609 Includes copyrighted material of ISO Properties, Inc., Pagel of 1
with its permission.

 
Case 2:19-cv-00363-MAK Document 1-1 Filed 01/24/19 Page 26 of 40

SENECA SPECIALTY INSURANCE COMPANY

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT
CAREFULLY.

HAZARDOUS MATERIALS EXCLUSION

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. SECTION I- COVERAGES, COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
LIABILITY, 2. Exclusions, f. and SECTION I — COVERAGES, COVERAGE B PERSONAL AND
ADVERTISING INJURY LIABILITY, 2. Exclusions, n. and m. are replaced by the following:

This insurance does nol apply to:

Hazardous Materials

(1) "Bodily injury", "property damage” or "personal and advertising injury” which would not have occurred in
whole or part but for the actual, alleged or threatened discharge, dispersal, seepage, migration, release or
escape of “hazardous materials” at any time.

(2) Any loss, cost or expense arising out of any:

(n) Request, demand, order or statutory or regulatory requirement that any insured or others test for, monitor,
clean up, remove, contain, treat, detoxify or neutralize, or in any way respond to, or assess the effects

of "hazardous materials"; or

(b) Claim or "suit" by or on behalf of a governmental authority for damages because of testing for,
monitoring, cleaning up, removing, containing, treating, detoxifying or neutralizing, or in any way
responding to, or assessing the effects of "hazardous materials".

(3) Any obligations to share damages with or indemnify another party whom must pay damages because of
injury or damage relating to "hazardous materials".

(4) Any supervision, instructions, recommendations, warnings or advice given or which should have been
given in connection with paragraphs (1), (2), or (3) above.
This exclusion applies whether or not such “hazardous material(s)" has any function in your business, operations,

premises, site or location.

B. SECTION V — DEFINITIONS is amended and the following added:

"Hazardous materials” means "pollutants", lead, asbestos, silica and materials containing them.

ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.

SB022-0609 Includes copyrighted material of Insurance Services Office, Inc., Pagel of 1
: with its permission.

 
Case 2:19-cv-00363-MAK Document1-1 Filed 01/24/19 Page 27 of 40

IL 00 21 09 08

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

NUCLEAR ENERGY LIABILITY EXCLUSION
| ENDORSEMENT :

{Broad Form)

This endorsement modifies insurance provided under the following:

COMMERCIAL AUTOMOBILE COVERAGE PART

COMMERCIAL GENERAL LIABILITY COVERAGE PART

FARM COVERAGE PART

LIQUOR LIABILITY COVERAGE PART

MEDICAL PROFESSIONAL LIABILITY COVERAGE PART

OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
POLLUTION LIABILITY COVERAGE PART

PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
RAILROAD PROTECTIVE LIABILITY COVERAGE PART

UNDERGROUND STORAGE TANK POLICY

14. The insurance does not apply:
A. Under any Liability Coverage, to “bodily injury"
or “property damage":

(1)

(2)

With respect to which an “insured” under
the policy is also an insured under a nu-
clear energy liability policy issued by Nu-
clear Energy Liability Insurance Associa-
tion, Mulual Atomic Energy —Liabilily
Underwriters, Nuclear Insurance Associa-

- tion of Canada or any of their successors,

or would be an insured under any such pol-
icy but for its termination upon exhaustion
of its limit of liability; or

Resulting from the “hazardous properties”
of "nuclear material" and with respect to
which {a} any person or organization is re-
quired to maintain financial prolection pur-
suant to the Atomic Energy Act of 1954, or
any law amendatory thereof, or (b) the “in-
sured" is, or had this policy not been issued
would be, entitled to indemnity from the
United States of America, or any agency
thereof, under any agreement entered into
by the United States of America, or any
agency thereof, with any person or organi-
zation.

B. Under any Medical Payments coverage, to
expenses incurred with respect to “bodily in-
jury" resulting from the "hazardous properties"
of “nuclear material" and arising oul of the op-
eration of a “nuclear facility” by any person or
organization.

IL. 00 27 09 08

C. Under any Liability Coverage, to “bodily injury"
or “property damage” resulting from “hazard-
ous properties” of “nuclear material”, if:

{1)

(2)

(3)

The “nuclear material" (a) is at any “nuclear
facility” owned by, or operated by or on be-
half of, an "insured" or (b) has been dis-
charged or dispersed therefram;

The "nuclear material" is contained in
"spent fuel” or "waste" at any time pos-
sessed, handied, used, processed, stored,
transported or disposed of, by or on behalf
of an “insured"; or

The “bodily injury” or “property damage"
arises out of the furnishing by an “insured”
of services, materials, parts or equipment in
connection with the planning, construction,
mainlenance, operation or use of any "nu-
clear facility", but if such facility is locaied
within the United States of America, its terri-
tories or possessions or Canada, this ex-
clusion (3) applies only to “property dam-
age" to such “nuclear facility“ and any
property thereal.

2. As used in this endorsement:

“Hazardous properties” includes radioactive, toxic
or explosive properties.

"Nuclear material” means “source material", "spe-
cial nuclear material” or “by-product material”.

© |SO Properties, Inc., 2007

Page 1 of 2

 
Page 2 of 2

Case 2:19-cv-00363-MAK Document 1-1 Filed 01/24/19 Page 28 of 40

"Source material’, “special nuclear material", and
“by-product material" have the meanings given
them in the Atomic Energy Act of 1954 or in any
law amendatory thereof.

“Spent fuel" means any fuel element or fuel com-
ponenl, solid or liquid, which has been used or ex-
posed lo radiation in a “nuclear reactor",

"Waste" means any waste material (a) containing
“by-product material” other than the tailings or
wastes produced by the extraction or concentra-
_ tion of uranium or thorium from any ore processed
primarily for its “source material" content, and (b)
resulling from the operation by any person or or-
ganization of any “nuclear facility” included under
the first two paragraphs of the definition of “nu-
clear facility”.

“Nuclear facility” means:

(a) Any “nuclear reactor";

(b) Any equipment or device designed or used
for (1) separating the isotopes of uranium or
plutonium, (2) processing or. utilizing “spent
fuel", or (3) handling, processing or packag-
ing “waste”;

© !SO Properties, Inc., 2007

{c) Any equipment or device used for the proc-
essing, fabricating or alloying of “special
nuclear material" if al any time the total
amount of such material in the custody of
the “insured” al the premises where such
equipment or device is located consists of
or contains more than 25 grams of pluto-
nium or uranium 233 or any combination
thereof, or more than 250 grams of uranium
235;

{d) Any structure, basin, excavation, premises

or place prepared or used for the slorage or
disposal of "waste",

and includes the site on which any of the foregoing
is located, al] operations conducted on such sile
and all premises used for such operalions.

“Nuclear reactor" means any apparatus designed
or used to sustain nuclear fission in a self-
supporting chain reaction or to contain a critical
mass of fissionable material.

“Property damage" includes all forms of radioac-
tive contamination of property.

IL 60 21 09 08

oO

 
Case 2:19-cv-00363-MAK Document 1-1 Filed 01/24/19 Page 29 of 40

COMMERCIAL GENERAL LIABILITY
CG 21 67 12 04

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
FUNGI OR BACTERIA EXCLUSION

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.
Exclusions of Section | — Coverage A — Bodily
- Injury And Property Damage Liability:
2. Exclusions
This insurance does not apply to:
Fungi Or Bacteria
a. "Bodily injury" or "property damage" which
would not have occurred, in whole or in part,
but for the actual, alleged or threatened in-
halation of, ingestion of, contact with, expo-
sure to, existence of, or presence of, any
"fungi" or bacteria on or within a building or
structure, including its contents, regardless
of whether any other cause, event, material
or product contributed concurrently or in any
_ sequence to such injury or damage.

b. Any loss, cost or expenses arising out of the
abating, testing for, monitoring, cleaning up,
removing, containing, treating, detoxifying,
neutralizing, remediating or disposing of, or
in any way responding to, or assessing the
effects of, "fungi" or bacteria, by any Insured
or by any other person or entity.

This exclusion does not apply to any “fungi" or
bacteria that are, are on, or are contained in, a
good or product intended for bodily consump-
tion.

B. The following exclusion is added to Paragraph 2.
Exclusions of Section | - Coverage B - Per-
sonal And Advertising Injury Liability:

2. Exclusions
This insurance does not apply to:
Fungi Or Bacteria

a. "Personal and advertising injury" which
would not have taken place, in whole or in
part, but for the actual, alleged or threat-
ened inhalation of, ingestion of, contact
with, exposure to, existence of, or presence
of any "fungi" or bacteria on or within a
building or structure, including its contents,
regardiess of whether any other cause,
event, material or product contributed con-
currently or in any sequence to such Injury.

b. Any loss, cost or expense arising out of the
abating, testing for, monitoring, cleaning up,
removing, containing, treating, detoxifying,
neutralizing, remediating or disposing of, or
in any way responding to, or assessing the
effects of, "fungi" or bacteria, by any insured
or by any other person or entity.

C. The following definition is added to the Definitions
Section:
"Fungi" means any type or form of fungus, includ-
ing mold or mildew and any mycotoxins, spores,
scents or byproducts produced or released by
fungi.

CG 21 67 12 04 © ISO Properties, Inc., 2003 Page 1 of 1

oO

 
Case 2:19-cv-00363-MAK Document 1-1 Filed 01/24/19 Page 30 of 40

COMMERCIAL GENERAL LIABILITY
CG 21 47 12 07

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

_ EMPLOYMENT-RELATED PRACTICES EXCLUSION

This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2., B. The following exclusion is added to Paragraph 2.,

CG 21 47 12 07

Exclusions of Seclion | -— Coverage A — Bodily
Injury And Property Damage Liability:

This insurance does not apply to:
“Bodily injury" to:
{1) A person arising out of any:

{a) Refusal to employ that person;

(b) Termination of that person's employment;
or

{c) Employment-related practices, _ policies,
acts or omissions, such as coercion, demo-
tion, evaluation, reassignment, discipline,
defamation, harassment, humiliation, dis-
crimination or malicious prosecution di-
recled at thal person; or

(2) The spouse, child, parent, brother or sister of
that person as a consequence of “bodily injury"
to that person at whom any of the employment-
related praclices described in Paragraphs (a),
{b), or (c) above is directed.

This exclusion applies:

(1) Whether the injury-causing event described in
Paragraphs (a), {b) or (c) above occurs before
employment, during employment or after em-
ployment of that person;

(2) Whether the insured may be liable as an em-
ployer or in any other capacity; and

(3). To any obligation to share damages with or
"repay someone else who must pay damages
because of the injury.

© ISO Properties, Inc., 2006

Exclusions of Section | - Coverage B — Per-
sonal And Advertising Injury Liabillty:

This insurance does not apply to:
“Personal and advertising injury" to:
{1) A person arising out of any:

{a) Refusal to employ that person;

{b) Termination of that person's employment,
or

{c} Employment-related practices, _ policies,
acts or omissions, such as coercion, demo-
tion, evaluation, reassignment, discipline,
defamation, harassment, humiliation, dis-
crimination or malicious prosecution di-
rected at thal person, or

(2) The spouse, child, parent, brother or sister of
that person as a consequence of "personal and
adverlising injury" to that person at wham any
of the employment-related practices described
in Paragraphs {a), (b}, or (c) above is directed.

This exclusion appiies:

(1) Whether the injury-causing event described in
Paragraphs (a), (b) or (c) above occurs before
employment, during employment or after em-
ployment of that person;

{2) Whether the insured may be liable as an em-
ployer or in any other capacity; and

(3) To any obligation to share damages with or
repay someone else who must pay damages
because of the injury.

Page 1 of 1

0

 
Case 2:19-cv-00363-MAK Document 1-1 Filed 01/24/19 Page 31 of 40

COMMERCIAL GENERAL LIABILITY

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION — INTERCOMPANY PRODUCTS SUITS

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

This insurance does not apply to any clalm for damages by any Named Insured against another Named Insured

because of "bodily Injury” or “property damage” arising out of “your products" and included within the “products-
completed operations hazard.”

CG 21 41 11 85 Copyright, Insurance Services Office, Inc., 1984 Page 1 of 1

oO

 

 
Case 2:19-cv-00363-MAK Document 1-1 Filed 01/24/19 Page 32 of 40

COMMERCIAL GENERAL LIABILITY
CG 21 39 10 93

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CONTRACTUAL LIABILITY LIMITATION

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

The definition of “insured contract in the DEFINI-
TIONS Section Is replaced by the following:

. “Insured contract" means:

a. A contract for a lease of premises. However, that
portion of the contract for a lease of premises that
indemnifies any person or organization for dam-

‘age by fire to premises while rented to you or
temporarily occupied by you with permission of
the owner is not an “Insured contract";

b. A sidetrack agreement,

c. Any easement or license agreement, except In
connectlon with construction or demolition opera-
tlons on or within 50 feet of a railroad;

d. An obligation, as required by ordinance, to in-
demnify a municipality, except In connection with
work for a municipality;

e. An elevator maintenance agreement.

CG 21 39 10 93 Copyright, Insurance Services Office, Inc., 1992 Page 1 of 1 oO

 
Case 2:19-cv-00363-MAK Document 1-1 Filed 01/24/19 Page 33 of 40

a SENECA SPECIALTY INSURANCE COMPANY |
THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
CONTRACTORS COVERAGE LIMITATIONS AND AUDIT

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. SECTION I - COVERAGES, COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
LIABILITY, 2. Exclusions, e Employer’s Liability, and SECTION I - COVERAGES,
PRODUCTS/COMPLETED OPERATIONS, BODILY INJURY AND PROPERTY DAMAGE
‘LIABILITY, 2. Exclusions, e. Employer’s Liability, are deleted and replaced with the following:

This insurance does not apply to:
€ Employer's Liability
"Bodily injury" to:
(1) | An “employee” or "temporary worker" of any insured arising out of and in the course of:
(a) Employment by any insured; or
(b) Performing duties related to the conduct of any insured’s business;

(2) A fellow "employee" or "temporary worker” of any insured arising out of and in the course of such
employment when the insured is an "executive officer" of such employer; or

(3) The spouse, child, parent, brother or sister of that "employee" or "temporary worker” as a consequence
of Paragraph (1) above.

This exclusion applies:
(1) Whether an insured may be liable as an employer or in any other capacity;
(2) To any obligation to share damages with or repay someone else who must pay damages because of the
injury; or
(3) To any liability assumed under any contract or agreement.

B. SECTION IV —- COMMERCIAL GENERAL LIABILITY CONDITIONS, 5. Premium Audit, subparagraph
c. is deleted and replaced with the following:

c. ... The first Named Insured must keep records of the information we need for premium computation, and
send us copies at such times as we may request. In addition:

(1) You shall provide us upon our request copies of Certificates of Insurance that you shall require and
have obtained from your subcontractors before any work is performed on your behalf. You shall maintain
copies of these Certificates during and for up to 5 years after the term of such work.

(2) The Certificate nust evidence coverage and Limits of Insurance equal to ar greater than the coverages
and Limits of Insurance provided by this policy in force for the term of the work performed for you, unless
other terms and limits are shown below:

Limits of Insurance:
Coverage equal to the coverages provided by this policy, and

General Aggregate Limit (other than $
Products/Completed Operations)

Products/Completed Operations Aggregate Limit $

Bach Occurrence Limit

SB051-0609 includes copyrighted material of Insurance Services Office, Inc. Page 1 of 2
with its permission.

 
Case 2:19-cv-00363-MAK Document 1-1 Filed 01/24/19 Page 34 of 40

(3) We will adjust the annual premium charged you and apply a rate of $15 per $1,000 of the “total cost”
of all work you subcontract as the basis for the additional premium for any subcontractor:

(a) whose Certificate of Insurance shows Limits of Insurance or coverage less than that required by
us; OF
(b) for whom you do not have a Certificate.

(4). | Any premium charged shall be paid to us by the first Named Insured within 30 days of the date of
invoice.

C. SECTION V - DEFINITIONS is amended and the following added:
“Total cost” means the combined cost of:
a. all labor; plus
b. materials and equipment furnished, used or delivered for use in the execution of the work performed; and
c. overhead and profit including fees and commissions. —

D. SECTION V — DEFINITIONS, 19. of the COMMERCIAL GENERAL LIABILITY COVERAGE FORM,
and SECTION V - DEFINITIONS, 15. of the PRODUCTS/COMPLETED OPERATIONS LIABILITY
COVERAGE FORM are deleted and replaced with the following:

"Temporary worker” means any person who is:
a. furnished to you to substitute for a permanent "employee",
b. ashort-term worker; or

c. not an "employee" or "volunteer worker".

ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.

SB051-0609 Includes copyrighted material of Insurance Services Office, Inc. Page 2 of 2
with its permission.

 
Case 2:19-cv-00363-MAK Document 1-1 Filed 01/24/19 Page 35 of 40

SENECA SPECIALTY INSURANCE COMPANY

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT

CAREFULLY.

CERTIFIED ACTS OF TERRORISM AND OTHER ACTS OF

TERRORISM EXCLUSION

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

LIQUOR LIABILITY COVERAGE PART

OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
RAILROAD PROTECTIVE LIABILITY COVERAGE PART

A. The following exclusion is added:

This insurance does not apply to:
TERRORISM AND PUNITIVE DAMAGES

"Any injury or damage” arising, directly or indirectly, out of:

(1). "Certified acts of terrorism" or “other acts of terrorism", including any action taken in hindering or
defending against an actual or expected incident of "certified acts of terrorism" or "other acts of

terrorism"; or
(2) Any act of terrorism:

(a) that involves the use, release or escape of nuclear materials, or directly or indirectly results in
nuclear reaction or radiation or radioactive contamination; or

(b) that is carried out by means of the dispersal or application of pathogenic or poisonous biological
or chemical materials; or

(«) im which pathogenic or poisonous biological or chemical materials are released, and it appears
that one purpose of the terrorism was to release such materials;

regardless of any other cause or event that contributes concurrently or in any sequence to the injury or
damage in (1) or (2) above; including

(3) Damages arising, directly or indirectly, out of (1) or (2) above that are awarded as punitive damages.

Exclusion h. under Paragraph 2. Exclusions of SECTION I - COVERAGE C MEDICAL PAYMENTS does
not apply.

The following definitions are added to the DEFINITIONS Section:.

For the purposes of this endorsement, "any injury or damage" means any injury or damage covered under
any Coverage Part to which this endorsement is applicable, and includes but is not limited to "bodily injury",
"property damage", "personal and advertising injury", “injury” or “environmental damage” as may be defined in
any applicable Coverage Part.

SB073-0609 Contains material © ISO Properties, Inc., 2002 Page 1 of 2

with its permission

 

 
Case 2:19-cv-00363-MAK Document 1-1 Filed 01/24/19 Page 36 of 40

"Certified act of terrorism" means an act that is certified by the Secretary of the Treasury, in concurrence with the
Secretary of State and the Attomey General of the United States, to be an act of terrorism pursuant to the federal
Terrorism Risk Insurance Act of 2002. The federal Terrorism Risk Insurance Act of 2002 sets forth the following
criteria for a “certified act of terrorism":

‘a. The act resulted in aggregate losses in excess of $5 million; and

b. The act isa violent act or an act that is dangerous to human life, property or infrastructure and is committed
by an individual or individuals acting on behalf of any foreign person or foreign interest, as part of an
effort to coerce the civilian population of the United States or to influence the policy or affect the conduct
of the United States Government by coercion.

"Other act of terrorism" means a violent act or an act that is dangerous to human life, property or infrastructure that
is committed by an individual or individuals and that appears to be part of an effort to coerce a civilian population.
or to influence the policy or affect the conduct of any government by coercion, and the act is not certified as a
terrorist act pursuant to the federal Terrorism Risk Insurance Act of 2002. Multiple incidents of an "other act of
terrorism" which occur within a seventy-two hour period and appear to be carried out in concert or to have a related
purpose or common leadership shall be considered to be one incident.

D. In the event of an act of terrorism, a “certified act of terrorism" or an "other act of terrorism" that is not subject to
this exclusion, coverage does not apply to any loss or damage that is otherwise excluded under this Coverage Part.

ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.

SB073-0609 Contains material © ISO Properties, Inc., 2002 Page 2 of 2
, with its permission

 

 
Case 2:19-cv-00363-MAK Document1-1 Filed 01/24/19 Page 37 of 40

SENECA SPECIALTY INSURANCE COMPANY

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

LIMITATION OF COVERAGE
TO
BUSINESS DESCRIPTION

This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART

SCHEDULE
BUSINESS DESCRIPTION: Carpentry Contractor

A. SECTION I- COVERAGES, COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
LIABILITY, 1. Insuring Agreement, b. is amended and the following added:

(4) The “bodily injury” or “property damage” is caused by or results from the business described in
the Schedule.

B. SECTION 1—- COVERAGES, COVERAGE B PERSONAL AND ADVERTISING INJURY
LIABILITY, 1. Insuring Agreement, b. is amended and the following added:

This insurance applies to "personal and advertising injury" caused by an offense in the course of the
’ business described in the Schedule.

ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.

$B064-0609 Page 1 of 1

 

 
Case 2:19-cv-00363-MAK Document 1-1 Filed 01/24/19 Page 38 of 40

SENECA SPECIALTY INSURANCE COMPANY, INC

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT
- CAREFULLY. .

PENNSYLVANIA CHANGES —
CANCELLATION AND NONRENEWAL

This endorsement modifies insurance provided under the following:

OUTPUT POLICY COVERAGE PART

COMMERCIAL AUTOMOBILE COVERAGE PART

COMMERCIAL GENERAL LIABILITY COVERAGE PART
COMMERCIAL INLAND MARINE COVERAGE PART

COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
COMMERCIAL PROPERTY COVERAGE PART

CRIME AND FIDELITY COVERAGE PART

EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
EXCESS LIABILITY POLICY

FARM COVERAGE PART

FARM UMBRELLA LIABILITY POLICY

LIQUOR LIABILITY COVERAGE PART

PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
PROFESSIONAL LIABILITY COVERAGE PART

A. The Cancellation Common Policy Condition is replaced by the following:
CANCELLATION

1. The first Named Insured shown in the Declarations may cancel this policy by writing or giving notice of

cancellation.
2. Cancellation Of Policies In Effect For Less Than 60 Days

We may cancel this policy by mailing or delivering to the first Named Insured written notice of cancellation at

least 30 days before the effective date of cancellation.
3. Cancellation Of Policies In Effect For 60 Days Or More

If this policy has been in effect for 60 days or more or if this policy is a renewal of a policy we issued, we may

cancel this policy only for one or more of the following reasons:

a. You have made a material misrepresentation which affects the insurability of the risk. Notice of cancellation
will be mailed or delivered at least 15 days before the effective date of cancellation.

b. You have failed to pay a-premium when due, whether the premium is payable directly to us or our agents or
indirectly under a premium finance plan or extension of credit. Notice of cancellation will be mailed at least

15 days before the effective date of cancellation.

c. A condition, factor or loss experience material to insurability has changed substantially or a substantial
condition, factor or loss experience material to insurability has become known during the policy period.
Notice of cancellation will be mailed or delivered at least 60 days before the effective date of cancellation.

d. Loss of reinsurance or a substantial decrease in reinsurance has occurred, which loss or decrease, at the time
of cancellation, shall be certified to the Insurance Commissioner as directly affecting in-force policies.
Notice of cancellation will be mailed or delivered at least 60 days before the effective date of cancellation.

SB508-0609 Contains material © ISO Properties, Inc., 2001 Page 1 of 2

with its permission.

 
Case 2:19-cv-00363-MAK Document 1-1 Filed 01/24/19 Page 39 of 40

e. Material failure to comply with policy terms, conditions or contractual duties. Notice of cancellation will be
mailed or delivered at least 60 days before the effective date of cancellation.

f. Other reasons that the Insurance Commissioner may approve, Notice of cancellation will be mailed or
delivered at least 60 days before the effective date of cancellation.

This policy may also be cancelled from inception upon discovery that the policy was obtained through fraudulent
statements, omissions or concealment of facts material to the acceptance of the risk or to the hazard assumed by us.

4. We will mail or deliver our notice to the first Named Insured's last mailing address known to us. Notice of
cancellation will state the specific reasons for cancellation.

5. Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.
6. If notice is mailed, it will be by registered or first class mail. Proof of mailing will be sufficient proof of notice.
B. The following are added and supersede any provisions to the contrary:

1. Nonrenewal
If we decide not to renew this policy, we will mail or deliver written notice of nonrenewal, stating the specific
reasons for nonrenewal, to the first Named Insured at Jeast 60 days before the expiration date of the policy.
2. Increase Of Premium
If we increase your renewal premium, we will mail or deliver to the first Named Insured written notice of our
intent to increase the premium at least 30 days before the effective date of the premium increase.
Any notice of nonrenewal or renewal premium increase will be mailed or delivered to the first Named Insured's
last known address. If notice is mailed, it will be by registered or first class mail. Proof of mailing will be
_ sufficient proof of notice.

ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.

SB508-0609 Contains material © ISO Properties, Inc., 2001 Page 2 of 2
with its permission.

 

 
Case 2:19-cv-00363-MAK Document1-1 Filed 01/24/19 Page 40 of 40

IL 09 10 07 02

PENNSYLVANIA NOTICE

An Insurance Company, its agents, employees, or
service contractors acting on its behalf, may provide
services to reduce the likelihood of injury, death or
joss. These services may include any of the following
or related services incident to the application for,
issuance, renewal or continuation of, a policy of insur-
ance:

1. Surveys;
. 2, Consultation or advice; or
3. Inspections.

The “Insurance Consultation Services Exemption Act"
of Pennsylvania provides that the insurance Com-
pany, its agents, employees or service contractors
acting on its behalf, is not liable for damages from
injury, death or loss occurring as a result of any act or
omission by any person in the furnishing of or the
failure to furnish these services.

The Act does not apply:

1. If the injury, death or loss occurred during the
actual performance of the services and was
caused by the negligence of the Insurance Com-
pany, its agents, employees or service contractors;

2. To consultation services required to be performed
under a written service contract not related to a
pollcy of insurance; or

3. If any acts or omissions of the Insurance Com-
pany, its agents, employees or service contractors
are judicially determined to constitute a crime, ac-
tual malice, or gross negligence.

 

 

Instruction to Policy Writers

 

 

IL 09 10 07 02

© (SO Properties, Inc., 2004

Attach the Pennsylvania Nolice to all new and renewai certificates insuring tisks located in Pennsylvania.

Page 1 of 4

O

 

 
